Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-20, as originally filed 26 OCT. 2021, are pending and have been considered as follows:

Election/Restrictions
Applicant’s election without traverse of:
"Group I of the Restriction requirement drawn to Claims 1-13 without traverse, drawn to Claims 1-13 drawn to wall assembly comprising a plurality of expanded metal sheets and at least one welded wire sheet, classified in E04B2/845"
in the reply filed on 21 SEP. 2022 is acknowledged.
Claim 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 SEP. 22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
Cl. 7: "a plurality of corresponding slots on an upward facing surface of the span" has not been explicitly pointed out;
Cl. 10: "constructed and arranged to define a keyway" has not been explicitly pointed out; no "keyway" has been shown.
The drawings fail to show the following as described in the specification:
(page 6, ln. 1-2) "In some embodiments, the keyboards 204 are removable; and, when the keyboards 204 are removed, a keyway is provided in the slab C1" has not been explicitly pointed out;
(page 9, ln. 8) "mesh sheets 104a, 104b is inserted in the keyway 114" has not been explicitly pointed out;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 10: the recitation(s) of ”adjacent vertical supports” is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "plurality of vertical supports" of if this is introducing a new adjacent member. It is suggested to use the phrase ”adjacent --ones of the-- vertical supports” and the Examiner interpreted this claim as such.

Cl. 2 ln. 2: the recitations of "a plurality of expanded metal mesh sheets" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "plurality of expanded metal mesh sheets" or if this introducing a new plurality. It is suggested to insert the word --the-- after "plurality of" in line 2 and the Examiner interpreted this claim as such.

Cl. 2 ln. 2: the recitations of "a welded wire mesh sheet" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "at least one welded wire mesh sheet" or if this introducing a new wire mesh sheet. It is suggested to insert the phrase --of the at least one welded wire mesh sheets-- in line 2 after "a welded wire mesh sheet" and this claim was interpreted by the Examiner as such. 

Cl. 3 ln. 3: the recitations of "being the thickness" is vague, indefinite, and confusing as no thickness appears to have been heretofore introduced. It is suggested to replace "the" with --a-- and the Examiner interpreted this claim as such.

Cl. 6 ln. 2: the recitations of "a slot sized and shaped to receive the vertical strap" is vague, indefinite, and confusing as no vertical strap has been heretofore introduced. It is suggested to use the phrase "a slot sized and shaped to receive [[the]] --a-- vertical strap" and the Examiner interpreted this claim as such.

Cl. 7 ln. 1: the recitations of "the span" is vague, indefinite, and confusing as being unclear which of the previously introduced "plurality of spans" (Cl. 1) or "at least one of the plurality of spans" (Cl. . 6) are being referred to. For examination purposes, this will be interpreted to read "the --at least one-- span" and should be corrected as such.

Cl. 12 ln. 2: the recitation(s) of "coupled to the exterior vertical support" is vague, indefinite, and confusing as being unclear if this referencing the previously introduced "vertical brace" or if a new vertical element is being introduced. For examination purposes, this is being interpreted as "coupled to the [[exterior]] vertical [[support]] --brace disposed on an exterior side--" as understood from claim 11, upon which this claim depends, and this should be amended as such.

Claims 4-5, 8-11 and 13 though not particularly referenced in this section are nevertheless rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. US 4125981 A (MacLeod) in view of Landreth US 4186160 A.
As per claim 1 MacLeod teaches a building system for forming at least one to-be-constructed structure, comprising: 
a wall assembly (see "FIG. 3... fabricated wall" 5:28) comprising 
a plurality of expanded metal mesh sheets (metal mesh 46, 46, FIG. 3) and 
at least one welded wire mesh sheet (see at least two columns 36, FIG. 3; note "column 36 made from a folded sheet of metal mesh" FIG. 3); 
a comprising a plurality of vertical supports (vertical beams 24, FIG. 3) structured to be vertically disposed on an underlying surface (foundation 12, FIG. 3), 
the plurality of vertical supports (vertical beams 24, FIG. 3) being in a spaced apart relation from one another, 
each having an exposed end (see tops of vertical beams 24, FIG. 3; these are recognized as "exposed" as broadly claimed because the tops are at least somewhat visible during installation) to removably engage with a support headers (see upper ends of exterior wall 16 and internal wall 18, FIG. 1; these are recognized as teaching the aforementioned upper ends are capable of removably engaging headers), and 
a plurality of spans (horizontal beams 24a, 24a. FIG. 3) structured to extend between and be received by (see "extend between and be received by", FIG. 3) adjacent --ones of the-- vertical supports (vertical beams 24, FIG. 3). 
MacLeod fails to explicitly disclose:
a foundation assembly comprising a plurality of form boards for framing out a slab and at least one keyboard removably coupled to the form boards .
Landreth teaches such a foundation forming apparatus, specifically:
a foundation assembly ("Method And Apparatus For Forming Building Foundations", title) comprising a plurality of form boards (form sidewalls 40 and 42, FIG. 9) for framing out a slab (perimeter-type footing 46 and wall 48) and at least one keyboard (elongate supporting member 20, FIG. 7; see also FIG. 4) removably coupled (see "the top-ties 44, the wall form sidewalls 42 and the footing form sidewalls 40 can be removed from the hardened foundation" 5:48) to the form boards (form sidewalls 40 and 42, FIG. 9; note the elements are recognized as "removable coupled" as broadly claimed).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of MacLeod by including the removeable members of the foundation forming apparatus as taught by Landreth in order to enable forming of a foundation footing having grooves because doing so would enable improved composite action between the base and structural members placed thereabove.

As per claim 2 MacLeod in view of Landreth teaches the limitation according to claim 1, and MacLeod further discloses wherein the wall assembly (see "FIG. 3... fabricated wall" 5:28) further comprises 
a plurality of --the-- expanded metal mesh sheets (metal mesh 46, 46, FIG. 3) and a welded wire mesh sheet (see at least two columns 36, FIG. 3; note "column 36 made from a folded sheet of metal mesh" FIG. 3) --of the at least one welded wire mesh sheets-- disposed (see FIG. 2) between the two expanded metal mesh sheets (metal mesh 46, 46, FIG. 3). 

As per claim 3 MacLeod in view of Landreth teaches the limitation according to claim 2, and MacLeod further discloses wherein each of the plurality of expanded metal mesh sheets (metal mesh 46, 46, FIG. 3) are positioned a distance from one another, the distance between each of the plurality of expanded metal mesh sheets (metal mesh 46, 46, FIG. 3) being [[the]] --a-- thickness of a to-be-constructed wall (see "distance… being the thickness" FIG. 2). 

As per claim 10 MacLeod in view of Landreth teaches the limitation according to claim 1, and Landreth further discloses the at least one keyboards (elongate supporting member 20, FIG. 7; see also FIG. 4) are removable and constructed and arranged to define a keyway (see grooves 52, 54 and 56, FIG. 8) in a to-be-constructed slab . It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of MacLeod in view of Landreth by including the removeable members of the foundation forming apparatus as taught by Landreth in order to form grooves in the foundation.

Claim 4-9 rejected under 35 U.S.C. 103 as being unpatentable over MacLeod in view of Landreth as applied to claim 1 above, and further in view of Bond US 6907698 B1.
As per claim 4 MacLeod in view of Landreth teaches the limitation according to claim 1 but fails to explicitly disclose:
the wall assembly further comprises at least one vertical strap comprising a j-hook. 
Bond teaches such a hook arranged in a wall, specifically:
the wall assembly (FIG. 3) further comprises at least one vertical strap (see "straps 47 may merely protrude out from… one or more slots 46" 9:21; note also at least three straps proximate reference character 40, FIG. 3) comprising a j-hook (see "end of the strap 47 can include or be formed into a hook" 9:33; note also three lower portions of above identified straps below span elements 40, FIG. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of MacLeod in view of Landreth by including the straps as taught by Bond in order to support a horizontal support member below the span elements.

As per claim 5 MacLeod in view of Landreth and Bond teaches the limitation according to claim 4, and Bond further discloses wherein the at least one vertical strap (strap 47, FIG. 3) extends downward from at least one of the plurality of spans (horizontal beams 24a, 24a. FIG. 3) and wherein the j-hook is positioned towards an interior portion (see strap 47, FIG. 3; note the hook portion positioned below the headers 30 is recognized as " towards an interior" as broadly claimed) of a to-be-constructed wall in order to receive a horizontal brace (see horizontal member extending between supports 20 below headers 30, FIG. 3; this is recognized as a horizontal brace as broadly claimed). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of MacLeod in view of Landreth and Bond by including the horizontal brace as taught by Bond in order to provide added re-enforcement.

As per claim 6-7, MacLeod in view of Landreth and Bond teaches the limitation according to claim 1, and Bond further discloses wherein at least one of the plurality of spans defines a slot sized and shaped to receive [[the]] --a-- vertical strap therein (see "one or more slots 46 may be defined in the span element 40 for appropriate passage" 9:22); and the --at least one-- span defines a plurality of slots on a downward facing surface of the span and further defines a plurality of corresponding slots on an upward facing surface of the span (see slots on upward facing surface, FIG. 1; this is considered exemplary), the plurality of slots and plurality of corresponding slots being constructed and arranged to receive vertical straps therein. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of MacLeod in view of Landreth and Bond by including the slots where appropriate as taught by Bond in order to increase composite action of the finished assembly.

As per claim 8 MacLeod in view of Landreth and Bond teaches the limitation according to claim 1, and Bond further discloses the wall assembly further comprises at least one vertical strap (strap 47, FIG. 3) comprising a j-hook (see "end of the strap 47 can include or be formed into a hook" 9:33) and defines an embedment line (see line defined by horizontal member extending between supports 20 below headers 30, FIG. 3) constructed and arranged to identify a lower portion of the strap to be disposed within a wall material during use. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of MacLeod in view of Landreth and Bond by including the horizontal brace as taught by Bond in order to provide added re-enforcement.

As per claim 9 MacLeod in view of Landreth and Bond teaches the limitation according to claim 1, and Bond further discloses the wall assembly (see "FIG. 3... fabricated wall" 5:28) further comprises at least one horizonal support (see horizontal member extending between supports 20 below headers 30, FIG. 3; this is recognized as a horizontal support as broadly claimed) positioned laterally between adjacent vertical supports (beam members 20, FIG. 3) constructed and arranged to seat within at least one j-hook of at least one strap. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of MacLeod in view of Landreth and Bond by including the horizontal brace as taught by Bond in order to provide added re-enforcement.

Claim 11-13 rejected under 35 U.S.C. 103 as being unpatentable over MacLeod in view of Landreth as applied to claim 1 above, and further in view of Eichelkraut US 5398472 A.
As per claim 11-13, MacLeod in view of Landreth teaches the limitation according to claim 1, but fails to explicitly disclose:
the framing assembly comprises at least one vertical brace disposed on at least one of an interior side or an exterior side of a to-be-constructed wall wherein the at least one vertical brace is removably coupled to the span; 
wherein the framing assembly comprises at least one exterior horizontal brace removably coupled to the [[exterior]] vertical [[support]] --brace disposed on an exterior side--; and 
wherein arrangement and connectivity of the at least one vertical brace and the at least one horizontal brace is configured to maintain the integrity of the desired shape and thickness of a to-be-constructed structure. 
Eichelkraut teaches such removable bracing disposable on an interior side or an exterior side of a to-be-constructed wall for the purposes of maintaining the desired shape and thickness, capable of use of with the modified assembly of MacLeod in view of Landreth, specifically:
the framing assembly comprises at least one vertical brace (wall supports 34, FIG. 1) disposed on at least one of an interior side or an exterior side of a to-be-constructed wall wherein the at least one vertical brace (wall supports 34, FIG. 1) is removably coupled to the span (rail 33, FIG. 1); 
wherein the framing assembly comprises at least one exterior horizontal brace (floor plate 16, FIG. 1) removably coupled to the [[exterior]] vertical [[support]] --brace disposed on an exterior side--; and 
wherein arrangement and connectivity of the at least one vertical brace (wall supports 34, FIG. 1) and the at least one horizontal brace (floor plate 16, FIG. 1) is configured to maintain the integrity (see "in order to erect a wall" 5:61-62; this is recognized as "maintain the integrity" as broadly claimed because the elements prevent collapse during construction) of the desired shape and thickness of a to-be-constructed structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of MacLeod in view of Landreth by including the vertical and horizontal bracing as taught by Eichelkraut in order to safeguard the assembly against destructive forces during assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.